UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-1832


JAMES HOWARD SCHROPP,

                 Petitioner – Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                 Respondent – Appellee.



               Appeal from the United States Tax Court.
                        (Tax Ct. No. 24031-07L)


Submitted:   December 16, 2010            Decided:   December 22, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Howard Schropp, Appellant Pro Se.  Bruce R.             Ellisen,
Curtis Clarence Pett, UNITED STATES DEPARTMENT OF             JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James   Howard      Schropp        appeals   from   the    tax    court’s

order   upholding      the   Commissioner’s        issuance     of    a     notice   of

federal   tax   lien    as    to    his   2005     income   tax    deficiency        and

upholding the determination that his Offer in Compromise was

insufficient.       We       have     reviewed     the   record       and    find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the tax court.            Schropp v. Comm’r of IRS, No. 24031-07L

(U.S.T.C.   Apr.    15,      2010).       We    dispense    with     oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                          2